Bail Bondsmen — License Requirements An individual who does not charge a fee for his services and who does not write more than one bond per year is not subject to the licensing provisions of 59 O.S. 1301 [59-1301] through 59 O.S. 1340 [59-1340]. An individual who does not charge a fee and writes more than one, but not exceeding ten, bonds per year is subject to the provisions of 59 O.S. 1301 [59-1301] through 59 O.S. 1340 [59-1340] (1968), with the exception of section 59 O.S. 1303 [59-1303], from which such an individual is expressly excluded. Any individual who writes more than one bond per year or who charges a fee for his services is required under 59 O.S. 1322 [59-1322] (1968), to file an affidavit with each undertaking.  The Attorney General has considered your letter in which you note an apparent conflict between O.S.L. 1965, ch. 184, Sections 3 and 40  59 O.S. 1303 [59-1303] and 59 O.S. 1304 [59-1304] (1968) . You ask in effect the following questions: 1. If an individual does not charge a fee for his services, how many bonds may he write per year before he becomes subject to the provisions of O.S.L. 1965, ch. 184, Sections I through 40 59 O.S.Supp. 1968 Sections 1301[59-1301] [59-1301] through 1340 ? 2. If an unlicensed individual executes a bond is he required to execute an "Affidavit as to Undertaking?" Title 59 O.S. 1303 [59-1303] (1968), provides in part as follows: "(a) No person shall act in the capacity of a bail bondsman or runner or perform any of the functions, duties or powers prescribed for bail bondsmen or runners under the provisions of the act unless that person shall be qualified and licensed as provided in this act: Provided, however, that none of the provisions or terms of this section shall prohibit any individual or individuals from (I) pledging real or other property as security for a bail bond for himself or another in judicial proceedings who does not receive, or is not promised a fee or charge for his services provided such person shall not be permitted to make in excess of ten bonds per year or . . ." (Emphasis added) Title 59 O.S. 1340 [59-1340] (1968), states the following: "This act shall not apply to a person who writes only one bond within each calendar year and who does not charge a fee for his services." (Emphasis added) Legislative acts are to be construed in such a manner as to reconcile different provisions, render them consistent and harmonious, and give intelligent effect to each., Personal Loan  Finance Co. of Tulsa v. Oklahoma Tax Commission. Okl., 437 P.2d 1022 (1968). Construing the above quoted sections in such manner, it can be said that an individual who writes only one bond per year and does not charge a fee is excluded from the provisions of 59 O.S. 1301 [59-1301] through 59 O.S. 1340 [59-1340] (1968), pertaining to the licensing and practice of bail bondsmen and runners. If an individual does not charge a fee, but writes between one and ten bonds per year, he is included within the provisions of 59 O.S. 1301 [59-1301] through 59 O.S. 1340 [59-1340] (1968), with the exception of section 1303, pertaining to applying for and obtaining a license and electing a place of business. Of course, if an individual charges a fee for his services he must comply with the provisions of 59 O.S.Supp. 1968 Sections 1301[59-1301] [59-1301] through 1340 regardless of the number of bonds he writes within a year.  In answer to your first question, then, it is the opinion of the Attorney General that an individual who does not charge a fee for his services and who does not write more than one bond per year is not subject to the licensing provisions of 59 O.S.Supp. 1968 Sections 1301[59-1301] [59-1301]  through 1340. It is furthermore the opinion of the Attorney General that if an individual who does not charge a fee writes more than one, but not exceeding ten bonds per year, that individual is subject to the provisions of 59 O.S.Supp. 1968 Sections 1301[59-1301] [59-1301] through 1340, with the exception of section 1303, from which such an individual is expressly excluded.  In answer to your second question, 59 O.S. 1322 [59-1322] (1968), provides for the filing of an affidavit of undertaking specifying whether or not any security or consideration was promised or received for such an undertaking, and by whom it was promised or from whom it was received. An individual who writes no more than one bond per year and does not charge a fee is not, by the terms of our first answer, subject to the provisions of this section. Likewise, by the terms of our answer to your first question, any other person, regardless of the number of bonds written within a year or whether he charges a fee for his services, is required to file an affidavit of undertaking with each bond he executes.  In answer to your second question, then, it is the opinion of the Attorney General that any individual who writes more than one bond per year or who charges a fee for his services is required under 59 O.S. 1322 [59-1322] (1968), to file an affidavit with each undertaking.  (Tim Leonard)